Citation Nr: 0001684	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
scoliosis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
hernia.

3.  Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had a period of active duty for training with the 
Alabama Army National Guard from May 19, 1982 to November 20, 
1982.  He thereafter remained in the Guard for a time, and 
reportedly had inactive duty training, but no other periods 
of pertinent service have been claimed or certified (for the 
purposes of this claim) including active duty for training.

This appeal to the Board of Veterans' Appeals (the Board) is 
in part from a rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in 
March 1997 which found that new and material evidence had not 
been submitted [since the final decision in November 1994], 
to reopen the veteran's claim with regard to entitlement to 
service connection for either scoliosis or a hernia.  

The veteran filed his initial claim for service connection 
for epididymitis in a VA Form 21-4138 in March 1998 on the 
basis that medical records "that were in the VARO's 
possession" which he had reviewed with regard to his previous 
hernia claim had in fact shown that what he had in service 
was epididymitis which had required ultimate hernia surgery, 
and thus he was rephrasing the hernia claim to include 
service connection for epididymitis.  The RO addressed the 
claim in an initial rating action in June 1998 which denied 
entitlement to service connection for epididymitis.

The Board finds that based on the overall evidence of record, 
and for reasons that will be described below, the proper 
issues now on appeal are as shown on the front cover of this 
decision.

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in August 1997, and again before 
the undersigned Member of the Board in August 1999; 
transcripts are of record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
scoliosis and a hernia in November 1994.

2.  Evidence submitted since the final November 1994 rating 
decision on the issue of service connection for scoliosis 
does not bear directly or substantially upon the issue at 
hand, and by itself or in connection the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  Evidence submitted since the final November 1994 rating 
decision on the issue of service connection for hernia bears 
directly or substantially upon the issue at hand, and by 
itself or in connection the evidence previously of record, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The claim of entitlement to service connection for a 
hernia is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

5.  Evidence of record and credible medical opinion raise a 
reasonable probability that current and chronic epididymitis 
is the result of the epididymitis demonstrated while the 
veteran was on active duty for training in 1982.



CONCLUSIONS OF LAW

1.  Evidence received since the November 1994 rating decision 
wherein the RO denied a claim of entitlement to service 
connection for scoliosis is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a), 20.1103 (1999). 

2.  Evidence received since the November 1994 rating decision 
wherein the RO denied a claim of entitlement to service 
connection for hernia is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105;  38 C.F.R. §§ 3.104, 3.156(a), 20.1103. 

3.  The claim of entitlement to service connection for a 
hernia is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  Epididymitis was incurred during a period of active duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 
1991);  38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 f.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
op. cit.

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). 

The Federal Circuit held invalid the Colvin test as it 
related to the issue of materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court held that 
the decision of the Federal Circuit in Hodge required the 
replacement of the two-step test in Manio with a three step 
test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  For these purposes, active military 
service includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).
In some circumstances VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991), to advise a claimant of the new and 
material evidence needed to complete his/her claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  In that regard, the veteran in this case has not put 
VA on notice of the existence or availability of other 
specific or pertinent evidence.


I.  New and material evidence:
Service connection for scoliosis

Factual Background

The evidence of record at the time of the November 1994 
rating decision wherein the RO denied entitlement to service 
connection for scoliosis is reported below.

Service records showed no complaints or clinical findings of 
any back disorder including scoliosis.

A physician, MDR, M.D., had reported having treated the 
veteran for back pain in November 1989 and April 1994.  He 
had been sent to another physician and described as having 
arthritis of the spine.



Reports of care were of record from another evaluator, a 
physical therapist, who saw the veteran in 1994, and a TM, 
M.D. also dated in and relating to assessments in 1994.  The 
veteran had complaints of neck and back pain with a history 
of having had a motor vehicle accident at age 17.  Dr. H's 
1994 X-rays were reportedly relatively normal except for 
early degeneration in the lower lumbar spine and short 
segmental scoliosis in the upper thoracic spine.  Testing had 
confirmed the presence of scoliosis with degeneration in the 
lumbar spine.

Inquiry was made of two other physicians whom the veteran 
reported had seen him but no records were forthcoming from 
either.

Since the 1994 decision, various other private treatment 
records were entered into the file from Dr. M, but none 
referred to the claimed disability other than identified 
before.  A neurological assessment from FDK, M.D., dated in 
1995 was also submitted relating to the veteran's physical 
status after the auto accident in 1994.

Also submitted was a statement from RDH, D.C., dated in 
September 1996, to the effect that he had seen the veteran 
since April 1992 with symptoms of severe neck and shoulder 
pain.  He had had problems on an intermittent basis which had 
worsened due to his work at the textile mill.  It was noted 
that the veteran had also been seriously injured in an 
automobile accident in 1994 at which time he had been treated 
for spinal injuries both in the old and new involved spinal 
areas. 

The veteran has testified at length as to his recollection of 
preservice, service and post service symptoms.  The 
transcripts of both personal hearings are in the file.  In 
essence, the veteran has testified that he did not seek 
treatment for his back in service but that his back hurt with 
carrying packs, etc., but "not too much".  On inquiry, he 
also did not recall having injured his back in service.


Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

At the time of the RO November 1994 rating decision, the 
record in service reflected no sign of scoliosis, nor was 
such a finding demonstrated until 1989, several years post-
service.  

The RO initially denied the claim in 1994 on the basis that 
scoliosis was a developmental anomaly, not subject to service 
connection.  That is not entirely accurate in all 
circumstances as a developmental defect may be aggravated by 
something in service such as trauma.  

Nonetheless, those specifics of the regulatory guidelines are 
irrelevant in this instance since there was no evidence of 
demonstrable back problems including scoliosis before or 
during service, or otherwise attributable thereto; and no 
claim or evidence of inservice back trauma which might have 
aggravated any preservice back anomaly in any event. 

In that regard, the Board notes that in the 1990's, there was 
historical reference to reflect that the veteran had had back 
problems as a result of an accident at age 17, nonetheless, 
his record while on active duty for training in 1982 is 
devoid of any sign of back problems.  

Since the final 1994 RO decision, the evidence submitted has 
consisted of additional clinical records relating to care for 
back complaints no earlier than 1989, as well as after an 
auto accident in 1994.  Since the mid-1990's, the veteran has 
been shown to have scoliosis as well as degenerative changes 
in several areas of his back.  However, absent either 
evidence of back disease or injury in service (lay or medical 
evidence) or a nexus between an in-service injury or disease 
and any post-service and/or current disability (medical 
evidence), a well grounded claim has yet to be established.  
Caluza, op. cit.  

The evidence submitted since 1994 is in part new in that it 
more comprehensively refers to the nature of basic anomalies 
to include post-service back problems but is immaterial in 
that it in no way establishes a nexus between postservice 
back problems and anything of service origin.  The veteran 
himself has recently testified that he was not treated for 
back problems in service, he does not recall back trauma, and 
has not offered to identify any evidence to support his 
contention to the contrary.  The claim is not reopened.

As the Board noted above, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
scoliosis, the Board's analysis must end here as no further 
discussion is warranted nor permitted.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).


II.  New and material evidence:
Service connection for a hernia

The Board would note from the outset that the issues relating 
to service connection for genitourinary complaints to include 
disabilities characterized as including a hydrocele, hernia 
and epididymitis, are somewhat more convoluted.  A 
significant part of the problem, as has been readily 
acknowledged by the veteran in his VA claim relating to 
epididymitis in 1998, are the various characterizations of 
what he did or did not have in service and since.  

And while there were indeed some private clinical records in 
the hands at VA at the time of the 1994 decision which 
related to genitourinary complaints including but also other 
than that described as a "hernia", it is significant to note 
that the evidence and several medical expert opinions upon 
which rest the ultimate and important distinctions in the 
hernia and epididymitis issues, respectively, were not of 
record until after the 1994 RO decision denying service 
connection for a hernia. 

The veteran's claim as adjudicated and addressed in full by 
the RO in 1994 related solely to a hernia, and it is with 
that disability that the Board must first come to grips.  The 
admittedly tangentially related questions relating to 
epididymitis are clearly separable therefrom, and 
accordingly, will be addressed thereafter.  

In any event, the division of the issues as herein 
accomplished, and the manner the Board is herein resolving 
them, in no way prejudices the veteran, and should fully 
address any concerns that may arise as to the substantive and 
procedural idiosyncrasies involved therewith. 
Factual Background

The evidence of record at the time of the RO's November 1994 
rating decision relating to a hernia are reported in 
pertinent part below.

Service records showed no reference to complaints or findings 
of a hernia.

A packet of treatment reports from a private physician was of 
record including a historical notation in 1994 that the 
veteran had a history of prior herniorrhaphy.  

Since the 1994 decision, the veteran has submitted copies of 
extensive treatment records including from Dr. MR, who saw 
him in March 1982 for complaints of pain in the right groin 
area over the past month.  Another notation was that he had 
pulled a muscle in "upper part of hip" about a week before.  
The physician noted that there had been an initial question 
of whether the veteran had a right hydrocele.  

On examination of the right testicle, there was evidence of a 
right (scrotal) hydrocele without induration.  A clinical 
notation was that he probably had had epididymitis but now 
had resultant hydrocele on the right.  He was a given 
conservative treatment regimen.

Other records were submitted relating to complaints in 
September 1987 of right groin pain.  The veteran was found to 
have a diagnosis of a right hydrocele, tunica vaginalis.  The 
surgical report showed that there had been complete collapse 
of the right hydrocele and that the testicle was easily 
palpated, which brought up the questions of his having a 
possible communicating hydrocele situation.  While the 
veteran was under anesthesia the physician had communicated 
with the veteran's wife regarding the surgical technique or 
tactic to be undertaken during the surgical procedure; she 
agreed with the surgeon's undertaking a "right inguinal 
hernia approach" for the hydrocelectomy procedure.  An 
addendum was made to the initial surgical notation reflecting 
a "Right Hydrocelectomy", namely "Repair Rt. Inguinal 
Hernia". 
The overall hospital report had noted that the veteran had a 
"transilluminated lesion of the right scrotal compartment 
which (was) consistent with a hydrocele of the tunica 
vaginalis (Right testicle not palpable).  There (was) no 
induration rubor or calor in the area of the right groin or 
scrotum".  

The post-surgical report reflected that the veteran had been 
provisionally diagnosed as having a hydrocele, tunica 
vaginalis, right; that he had been found to have a right 
indirect inguinal hernia with communicating hydrocele; and 
that the right inguinal hernia repair, indirect, had taken 
place under general anesthesia.  

Since 1987, private and VA clinical records, examinations and 
evaluations have made no reference to nor have they 
identified the presence of any hernia, including on VA 
examination in 1998, which is reported in greater detail 
below.

Analysis

New and Material Evidence

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.


At the time of the 1994 RO decision denying service 
connection for a hernia, of record were service records which 
showed no complaints or any clinical evidence of a hernia.  
The only other clinical evidence then of record was a private 
physician's report dated in 1994 citing a history of prior 
herniorrhaphy.  The 1994 RO decision was soundly based on the 
aggregate evidence, absent virtually all components of a 
well-grounded claim with regard to a hernia.

Since the 1994 decision, the clinical evidence has been 
expanded to include the more complete report of surgery to 
repair a right hydrocele in 1987.  That evidence sheds light 
on the nature of that procedure, and specifically, the fact 
that the composition and situation of the (communicating) 
hydrocele was such that after surgery was underway, the 
surgeon consulted with the then anesthetized veteran's wife 
and they concurred after which the surgeon undertook an 
inguinal hernia approach to effectuate that right 
hydrocelectomy.  

The Board finds that this and the other evidence submitted 
since 1994 is certainly new and is material in the sense that 
it explains and illuminates the essence of the claim 
previously addressed.  As such, it meets all of the criteria 
for being adequate to reopen the claim.

As the Board noted above, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).



As new and material evidence has been submitted to reopen the 
appellant's claim of service connection for a hernia, the 
first element has been met.  Accordingly, the Board analysis 
must proceed to a determination of whether the appellant's 
reopened claim is well grounded; and is so, to an evaluation 
of the claim on the merits.

Whether the Claim of Service Connection for a Hernia is Well 
grounded

The claim must be readdressed based on as comprehensive 
review of all of the aggregate evidence currently now of 
record.  In that regard, there remains an unequivocal burden 
on the claimant to produce evidence that a claim is well-
grounded pursuant to Grivois and Grottveit.  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for a hernia is not well 
grounded and must be denied.

Specifically, in order to grant service connection for a 
hernia, there must be all elements of the well grounded claim 
pursuant to Caluza. 

And while the new and material evidence now shows the 
technical presence of a post-service hydrocelic herniation 
which required the use of a right inguinal hernia technique 
during surgery for the diagnosed right hydrocele in 1987, 
there remains an utter absence of either inservice evidence 
or a medical basis for establishing the pivotal nexus between 
service and post-service findings of a disability diagnosed 
or describable as a "hernia".  In that regard, the veteran is 
not permitted to provide a lay opinion to prove that fact, 
nor is there competent medical evidence to otherwise do so.  
See Espiritu and Murphy , op. cit. 

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a hernia.




The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a hernia, the doctrine 
of reasonable doubt has no application to his case.

As noted earlier, under Elkins, the Board has determined that 
new and material evidence was submitted to reopen a claim for 
service connection for a hernia, but that the claim was not 
well grounded.  Since the claim for service connection is not 
well grounded, the Board may not proceed to evaluate the 
merits of the claim.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).


III.  Service connection for epididymitis.

Factual Background

A report of an enlistment examination dated in October 1981 
showed neither complaints nor clinical findings of 
genitourinary problems including epididymitis.

As noted above, a report is of record from Dr. MR, who saw 
the veteran in March 1982 for complaints of pain in the right 
groin area over the past month.  Another notation was that he 
had pulled a muscle in "upper part of hip" about a week 
before.  



The physician noted there had been an initial question of 
whether he had a right hydrocele.  On examination of the 
right testicle, there was evidence of a right (scrotal) 
hydrocele without induration.  A clinical notation was that 
he probably had had epididymitis but now had resultant 
hydrocele on the right.  He was a given conservative 
treatment regimen.

Service medical records show that in August 1982, the veteran 
was seen for complains of right testicular pain for 4 days.  
He was not taking any medications.  On examination, the right 
testicle was swollen to twice the normal size, was very 
tender on palpation, and there was redness to the scrotum 
surrounding the right testicle.  The left testicle was 
unaffected and showed no swelling, redness or tenderness.  
The veteran gave a history of "the latter" four months 
before, in May 1982 (elsewhere shown as "March 1982"), when 
he was seen by a private physician without a diagnosis.  He 
said that he had been told that he had water on the right 
testicle.  He had been given pills but did not recall the 
name of those pills.  The veteran reported that this right 
scrotal swelling at that time had resolved spontaneously but 
incompletely.

Four days before the current visit, the veteran had developed 
spontaneous swelling again of the right scrotal area with 
mild tenderness.  Examination showed the right scrotum was 
markedly swollen and partially transilluminated light.  The 
fluid was above the right testicle, and there was mild 
tenderness to palpation.  It was felt that he had a probable 
spermatocele.  A urological consult was recommended.

A report of the urology consultation dated in August 1982 is 
of record.  The history of having had a right scrotal 
swelling in May 1982 was noted with gradual resolution.  Four 
days before the consult, the veteran had noted swelling and 
tenderness of the right scrotum without trauma.  It was felt 
that he probably had a spermatocele with scrotum that 
transilluminated fluid above the right testicle.  

On examination, the physician diagnosed acute epididymitis.  
He found a reactive hydrocele on the right and an indurated 
epididymis on the right.  An athletic support was prescribed 
along with Tetracycline and a limited profile of no physical 
training for 1 week, with return visit in a month.

On a return visit in mid-September 1982, the veteran stated 
that the pain was just a little bit better than before.  He 
had been diagnosed as having right epididymitis.  He said 
that the testicle remained swollen although he continued to 
take medications.  On examination, the right testis was 
normal.  The right epididymitis was slightly tender but not 
swollen.  There was moderate induction and transillumination 
above the right scrotum.  The diagnosis was right hydrocele.  
The limited profile was extended another 7 days and 
Tetracycline was continued, along with a return appointment 
scheduled for a week later.

When seen the following week, the diagnosis was resolving 
epididymitis.  The right testicle was less tender although 
there was still some minimal epididymal induration.  The 
veteran was cleared for return to duty without profile 
limitations.

On a periodic examination conducted in January 1986, there 
was no notation of complaints or clinical findings of any 
genitourinary problems.

Clinical reports are of record from DLA, M.D., dated in 
September 1987.  The physician had first seen the veteran in 
September 1987 with a right hydrocele of the tunica 
vaginalis.  He said that he had noted pain four days before 
with cramping in the lower abdomen without vomiting but with 
nausea.  The question of torsion had been raised, but the 
physician noted that the veteran had apparently had this 
since 1982.  

Specifically, Dr. A noted that when the veteran had been seen 
in March 1982, he had had right groin pain of one month's 
duration.  White count taken on the day of the first visit 
was normal which would deny any torsional phenomenon.  

The veteran described the pain as usually rather sharp, which 
the physician noted was not due to the hydrocele itself, and 
accordingly an excision might not relieve the problem.  
Examination showed a transilluminated lesion of the right 
scrotal compartment which was consistent with a hydrocele of 
the tunica vaginalis.  The right testis was not palpable.  
There was no induration or calor in the area of the right 
groin or scrotum.  Diagnosis was right tunica vaginalis.

Subsequent clinical records were received showing that in 
September 1987, the veteran had undergone a surgical 
procedure at a private facility (Community Hospital) which 
showed right indirect inguinal hernia and communicating 
hydrocele with a diagnosis of right hydrocele, tunica 
vaginalis.  The surgical report showed that there had been 
complete collapse of the right hydrocele and that the 
testicle was easily palpated, bringing up the communicating 
hydrocele situation.  While the veteran was under anesthesia 
the physician had communicated with his wife, and the hernia 
approach was selected for the procedure.  The indirect hernia 
repair as well as a right hydrocelectomy were undertaken at 
that time.  

The Alabama Guard has certified that all records have been 
provided.  The veteran has recently submitted additional 
copies of the 1987 private records, salient portions of which 
are cited above. 

In August 1998, Dr. MDR provided a statement to the effect 
that after reviewing his office records from 1982, he noted 
that he had diagnosed the veteran as having a hydrocele and 
had subsequently sent him to a private physician, Dr. DA, a 
surgeon who confirmed that diagnosis of a hydrocele.  Dr. R 
specifically noted that this was different from epididymitis.

The veteran underwent a VA examination in November 1998.  The 
examiner noted that at the present time, the veteran had no 
evidence of recurrent hernia, but the record showed mention 
of repair hernia.  It was further noted that

(i)n August 1982, there is mention of 
right testicular pain.  As mentioned, 
there was inspection and exam, the left 
side was normal.  He has right scrotal 
swelling.  In August 1982, at the Urology 
Clinic there was mention of a reactive 
right hydrocele secondary to the acute 
epididymitis, treated with the proper 
medications and with a jock strap.  This 
was reviewed very carefully in the 
patient's file. 

There was diagnosis of a right hydrocele 
and right sided tunica vaginalis was 
mentioned.  There was no evidence of 
rubor or calor in the area of the right 
groin or the scrotum.

It is to be noted very clearly, even at 
the time Dr. (DLA) saw him, there was no 
mention of hernia at all.

As per the present complaints, the 
patient denied any swelling of the groin 
area or the testicular area.  Because the 
right testes, there is some tenderness 
which is only present inconsistently and 
for the past approximately 10 years, he 
has not seen any doctor and he also knows 
that if he has severe pain or any problem 
they should go to a physician, but he 
states that "it was not that much".  
Presently, there is no penile discharge 
and no evidence of any bowel or bladder 
disturbance and there is no evidence of 
any trauma to the groin or the genital 
area.

The examiner further noted that there was no sign of 
lethargy, weakness or anorexia; he had maintained his weight 
and any bladder frequency was within normal limits.  


On examination, his penis and groin area were normal.  There 
were no hernias in the inguinal or scrotal areas.  
Bilaterally, scrotal areas were completely within normal 
limits with normal sensation.  Only in the right epididymis 
was there mild tenderness noted.

The examiner concluded, in pertinent part, as follows with 
regard to diagnosis:

Probable residual minimal to mild right 
epididymitis.

I do agree with the mention of the 
statement that the patient probably had 
epididymitis at the time and he had 
resultant hydrocele on the right which 
was in the literature.

In my clinical opinion, the patient does 
have mild chronic epididymitis and also 
it is at least as likely as not related 
to the same incident in 1982.  (emphasis 
added).

The veteran has testified at length as to his recollection of 
preservice, inservice and post service symptoms.  The 
transcripts of both personal hearings are in the file.  

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

In the appellant's case, there is service medical 
documentation of epididymitis, current demonstration of 
epididymitis, and competent medical opinion linking the 
latter to service.  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for 
epididymitis is well grounded.

In analyzing the evidence with regard to epididymitis, the 
Board notes that while one physician suggested that 
preservice epididymitis may have caused the hydrocele which 
was first noted shortly before service, this was not 
documented.  In any event, any possible epididymal 
inflammation was not active at the time of entry into 
service.  Nonetheless, there is clear and rather satisfactory 
evidence of epididymitis in service, and associated diagnoses 
and treatment therefore.

In this regard, it is important to note that at the time of 
the veteran's surgical procedure in 1987, notwithstanding the 
unusual nature of the hydrocele then shown, there was a 
suggestion that epididymitis may have been the underlying 
causal factor.  

Most importantly, the assessments by both private and VA 
physicians in recent times, as quoted above, have been 
relatively unequivocal in distinguishing any hydrocelic 
phenomenon from epididymitis, regardless of whatever may have 
caused or contributed to the right hydrocele in the first 
place.  And moreover, that the veteran experienced 
epididymitis in service which chronically continued to 
present and is not dissociable from the current symptoms 
including those shown on the 1998 VA examination.

Thus, since there is no sound and stable basis for the Board 
to take issue with the medical opinions, it clearly cannot 
provide sound reasons and bases for doing so.  See, i.e., 
Colvin, op. cit.; Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); Alcaide v. Gober, 5 Vet. App. 9 (1993); 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  The Board 
finds that the veteran's currently diagnosed epididymitis had 
its origin in service, thereby warranting entitlement to a 
grant of service connection.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
scoliosis, the appeal is denied.

The veteran having submitted new and material evidence reopen 
the claim of entitlement to service connection for a hernia, 
the appeal is granted to this extent.

The veteran has not submitted a well grounded claim of 
entitlement to service connection for a hernia.

Entitlement to service connection for epididymitis is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

